Title: To James Madison from William Kirkpatrick, 27 November 1801
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 27 Nov. 1801.
					
					You will find inclosed duplicate of my last letter to you dated 22 Sepr.  About a fortnight ago I had the honor to receive, the circular 

which you addressed me, under the 1 Aug. last.  I shall particularly attend to the Instructions therein contained, in such Cases as occur of 

Citizens of The United States, demanding Certificates to navigate Vessels which they may purchase.  In no Instance have I hitherto granted 

any, except where the Owners cleared out for some Port in America, and they had declared under Oath, that the Property was bona fide 

theirs, & that no other Person was concerned therein.  I have regularly informed you, the name of such Citizens as I have furnished these 

documents to, at the time the semi annual return of our Shipping has been transmitted and now I come to advise, that William Muir, 

having produced me some proof of his Citizenship, and purchased a Vessel here in the month of September. I also gave him papers to 

navigate her to Newyork under the name of the Fanny, & commanded by William Hudson.  I have already announced to you, that the 

quarantine in this Country on Vessels from America had been reduced to ten days.  I consider that the Plan of sending the Certificates of 

Health you have a reference to, to the Consuls in the Sea Port Towns in Spain, may produce a good effect, for with them in hand, the 

Commissioners of the Board of Health can be convinced that no contagious disorder is prevalent in America, and when presented to the 

Spanish Court by our Minister probably they may determine to take off altogether this prejudicial annoyance to Trade.  I would therefore 

recommend such Certificates to be regularly transmitted every two months; Masters of Vessels should on every occasion be furnished with 

Bills of Health.  Indeed if neglected, they are subject to undergo a rigorous quarantine in this Port.  I have made it a point to prevent as much 

as possible, Masters of Vessels, from discharging any part of their Crews without a voluntary consent on the part of the Sailors, and in that 

case, I have procured them in almost every Instance, births on board of other vessels, for I am persuaded if left on shore, they would soon be 

induced to enter in Privateers or Ships belonging to other nations, and thereby in a manner, be lost to their Country.  I take note that 

henceforward I am no longer to consider myself as authorised to expend money on Account of the Public except it be for the relief of Seamen 

in distress, to which I shall be attentive, as also in forwarding the Accts. & settling them with our Minister in Madrid.  At the close of the year I 

shall transmit to your department, a note of what I have disbursed since last July till the first of this month as you direct.  As it has been a 

constant practice to demand the Sea Letter, and register of all Captains of Vessels calling in here I have continued it without experiencing the 

least opposition on any occasion.  It being an established Custom here, for the Consuls of every Nation to present the Manifests and make an 

Entry at the Custom House of the Vessels belonging to the Country they represent, without the Presence, or concurrence of the Captains in 

the smallest degree, you will allow that it becomes indispensibly necessary for me to examine the Ships Papers, (which are not presented in 

the Customhouse) and to be perfectly convinced, that they are in proper order, before constituting myself responsable towards this 

Governmt. that the Property is American, & particularly in time of War when so many frauds might be committed.  I am aware at same time 

that no Law exists, to oblige Captains to produce their Ships Papers to Consuls, but I am of opinion the matter materially alters in this Case, 

and should any refuse, I do not consider I would be authorised to make their Entry at the Customhouse without prooving in some other 

manner, they were really Americans, whereon however, I will be much obliged for your opinion for my better regulations.  Hitherto I can 

assure you to have met with no forged Sea Letters whatever.  Should any fall in my way I shall be carefull to retire them.  We have here had 

no Symptom whatever this Season of the malignant Fevers that broke out on a reduced scale, the last.  I am informed the Sickness at Medina 

Sidonia has disappeared, and tho’ reports have been circulated that at Cadiz & Seville a small degree of the same disorder has prevailed 

during last & this month, as this Government has ordered no Precautions to be adopted, it is generally supposed not to be of an alarming 

nature, and must now be done away by the heavy rains we have lately experienced.  Commodore Dale called in here on the 4 Inst in the 

Frigate President accompanied by the Philadelphia & Essex.  To these two last I furnished the Brandy Vinegar & other necessarys they stood 

in need off.  The Commodore proceeded on the 9 Inst for Mahon, to inquire into the truth of some Cruizers said to have been fitted out at 

that Island for the Purpose of capturing american & Swedish Vessels as mentioned in the inclosed Copy of a Letter from our Minister in 

Madrid.  This information I now learn by a letter from Robt. Montgomery Esqr. Consul at Alicante dated 12 Inst to be false.  He says “The 

report of Tripoline Cruizers having been fitted out at Mahon is false, & Contradicted by the arrival of a Swedish Frigate from that Port a few 

days ago.”  The Philadelphia proceeded up the Mediterranean, with a Convoy of american & Swedish Vessels, and the Essex is now cruizing in 

the Gut watching the motions of the two Tripoline Cruizers laid up at Gibraltar.  I herewith transmit to you a dispatch from our Minister in 

Madrid and another from Richard O’Brien Esqr. Consul at Algiers, as also Copy of a Letter I received from him dated 26 Sept which he 

encharged me to forward to you.  I delivered one also to Commodore Dale whilst here.  Advices from every quarter afford me room to think 

that none of our Vessels have yet fallen into the hands of the Tripolines, which is a flattering circumstance considering the great number that 

have ventured up & down the Mediterranean, without any protection whatever.  A swedish Frigate is daily expected from Alicante with a 

Convoy bound out of the Streights and it is said three more are on their way from Sweden.  I am with much Respect and Esteem Sir Your 

most obed. & very humb. Servt.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
